          Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 1 of 6




                                                    05




VZRUQWHOHSKRQLFDOO\DQGVXEPLWWHGE\HPDLO
Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 2 of 6
Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 3 of 6
    Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 4 of 6




17. Based upon these facts, your Atlianl respectfully requests that a search warrant be issued for
    Jesus GARCIA, to collect a sample ofbuccal cells for forensic analysis and for use as
    evidence in court, as your Affiant opines there is probable cause to suggest Jesus GARCIA
    previously and unlawfully possessed a fireann, in violation of 18 U .S.C. §§ 922(g)(l ) and
    924.

18. Supervisory Assistant United States Attorney Jack Burkhead has reviewed and approved this
    affidavit for the application for a search warrant for Jesus GARCIA.

                                         TECHNICAL TERMS

19. Based on my training and experience, your affiant used the following technical terms to
    convey the following meanings:
   a. DNA (deoxyribonucleic acid) carries design information between generations, and thus
      accounts for inherited biological traits (phenotypes). At conception, a father's sperm
      injects a set of DNA molecules into a mother's egg, which already contains a nearly
      matching set. Those molecules contain the designs for all the material components their
      child needs for growth, development, and daily living.

    b. Buccal: pertaining to the inside of the cheek, the surface of a tooth, or the gum beside the
       cheek.

20. Based on my training, experience, research, and from consulting with individuals employed
    by forensic laboratories, it is common for individuals to transfer biological materials
    coritaining their specific DNA on the objects handled by those individuals.

                                             CONCLUSION

21. I submit that this affidavit supports probable cause for a search warrant authorizing the
    collection of buccal cells for forensic analysis from Jesus GARCIA to determine specific
    DNA for comparison with specific DNA recovered from the above described item and
    potentially other recovered evidence for use as evidence in court.


                                                     Respectfully submitted,




        Electronically subscribed and telephonically sworn to
        on June_ 30th_, 202 I :




        THE HONORABLE JUDGE STEVEN C.                                                                3
        YARBROUGH UNITED STATES MAGISTRATE
        JUDGE
Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 5 of 6
Case 1:21-mr-00887-SCY Document 1 Filed 06/30/21 Page 6 of 6
